PER CURIAM:
Yaqub Hameed Muwakkil appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Muwakkil v. Hassell, No. CA-05-1118-1 (E.D.Va. Dec. 5, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.